Dodge, J.
Upon the defense of duress, the court below has found categorically against the defendants. A careful examination of the evidence satisfies us that such finding is supported thereby,— certainly is not antagonized by any clear preponderance. That being the case, the finding must be taken as true; and discussion in detail of the evidence, which is somewhat voluminous, can serve no good purpose.
A further contention by the appellants is to the effect that the mere signature of the mortgage, as wife, by Mary Pittelkow, carries with it no implication of intent on her part-ió charge her separate interest in the land. This subject is not before us; for, if we should concede appellants’ contention, it still cannot be denied that the mortgage might be in such form as clearly to evince and effectuate an intention to so charge her interest. The mortgage was introduced in evidence, and thereupon the court found that she intended to, and did, charge her separate interest in the property. Appellants have not seen fit to bring that mortgage up in' the bill of exceptions, and we therefore must assume that it was sufficient to support the finding.
The findings being thus supported, the judgment as entered properly resulted therefrom.
By the Court.— Judgment affirmed:'